

                                        EXHIBIT 10.412


THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NOTICE OF NON-EMPLOYEE DIRECTOR
RETAINER STOCK OPTION GRANT


You have been granted the following option to purchase common stock (a “Share”)
of The Charles Schwab Corporation (“Schwab”) under [The Charles Schwab
Corporation 2013 Stock Incentive Plan] (the “Plan”):



Name of Recipient:<first_name> <last_name>Total Number of
Shares Granted:<shares_awarded>Exercise Price per
Share:<award_price>Grant Date:<award_date>Expiration Date:<expire_date>Vesting
Schedule:
So long as you continue as a non-employee director on the Board of Directors of
Schwab (“Board”) or the board of a subsidiary of Schwab or an employee of Schwab
or its subsidiaries and subject to the terms of the Stock Option Agreement, you
will acquire the right to exercise this option (become "vested" in this option)
on the following dates and in the following amounts:
Number of Options on Vesting Date:
                         <vesting_schedule>



You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Stock Option Agreement, both of which are
made a part of this notice. Please review the Plan and the Stock Option
Agreement carefully, as they explain the terms and conditions of this option.
You agree that Schwab may deliver electronically all documents relating to the
Plan or this option (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. By accepting this grant, you agree to
all of the terms and conditions described above, in the Retainer Stock Option
Agreement and in the Plan.






1




--------------------------------------------------------------------------------





THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NON-EMPLOYEE DIRECTOR RETAINER STOCK OPTION AGREEMENT



Tax TreatmentThis option is a non-qualified stock option and is not intended to
qualify as an incentive stock option under federal tax laws.Vesting
This option becomes vested in installments as described in the Notice of
Non-Employee Director Retainer Stock Option Grant. If you become a common-law
employee of The Charles Schwab Corporation (“Schwab”) Schwab or its
subsidiaries, then this option will continue to vest as described in the Notice
of Non-Employee Director Retainer Stock Option Grant so long as you continue as
either a non-employee director or an employee of Schwab or its subsidiaries.
Accelerated
Vesting
This option will become fully exercisable if your service as a non-employee
director terminates on account of your death, disability or retirement. If,
prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in [The Charles Schwab Corporation 2013 Stock Incentive
Plan] (the “Plan”) document), this option will become fully exercisable
immediately preceding the change in control. If the Compensation Committee (the
“Compensation Committee”) of the Board of Directors (the “Board”) of Schwab
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.
Definition of
Disability
For all purposes of this Agreement, "disability" means that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which has lasted, or can be expected
to last, for a continuous period of not less than 12 months or which can be
expected to result in death as determined by Schwab in its sole discretion.
Definition of
Retirement
For all purposes of this Agreement, "retirement" means your resignation or
removal from the Board or the board of a subsidiary of Schwab at any time after
you have attained age 70 or completed 5 continuous years of service as a
non-employee director on the Board and/or the board of a subsidiary of Schwab.
Serving simultaneously for a year on the Board and the board of a subsidiary of
Schwab is counted as one year total for purposes of determining years of
service. If you serve on the Board and the board of a subsidiary of Schwab, you
must leave both boards to qualify for retirement.
Exercise
Procedures
You or your representative may exercise this option by following the procedures
prescribed by Schwab. If this option is being exercised by your representative,
your representative must furnish proof satisfactory to Schwab of your
representative's right to exercise this option. After completing the prescribed
procedures, Schwab will cause to be issued the shares of common stock of Schwab
(“Shares”) purchased, which will be registered in the name of the person
exercising this option.

1



--------------------------------------------------------------------------------




Forms of
PaymentWhen you submit your notice of exercise, you must pay the option exercise
price for the Shares you are purchasing. Payment may be made in one of the
following forms:
•Cash in your Schwab brokerage account in an amount sufficient to cover the
option exercise price of the Shares and the required tax withholding (this
exercise method is sometimes referred to as “Exercise and Hold”).
•Shares surrendered to Schwab. These Shares will be valued at their fair market
value on the date when the new Shares are purchased. (This exercise method is
sometimes referred to as a “Stock Swap.”)
•By delivery (in a manner prescribed by Schwab) of an irrevocable direction to
Charles Schwab & Co., Inc. to sell Shares (including Shares to be issued upon
exercise of this option) and to deliver all or part of the sale proceeds to
Schwab in payment of all or part of the exercise price. (This exercise method is
sometimes referred to as “Exercise and Sell” or “Sell to Cover.”)
TermThis option expires no later than the 10th anniversary of the Grant Date but
may expire earlier upon your termination of service, as described
below.Termination of
Service as a
Non-Employee
Director
This option will expire on the date three months following the date of your
termination of service as a non-employee director if such service terminates for
any reason other than on account of becoming a common-law employee of Schwab or
its subsidiaries, death, disability or retirement. The terms “disability” and
“retirement” are defined above.
If you become an employee of Schwab or its subsidiaries, this option will expire
on the date three months following the date you cease to be an employee of
Schwab and its subsidiaries (other than by reason of disability, death or
retirement). If you cease to be a non-employee director or an employee of Schwab
and its subsidiaries by reason of your disability or death, then this option
will expire on the first anniversary of the date of your death or disability.
If you cease to be a non-employee director by reason of your retirement, then
this option will expire on the 10th anniversary of the Grant Date.

2



--------------------------------------------------------------------------------




Withholding
Taxes and
Stock
Withholding
You will not be allowed to exercise this option unless you make arrangements
acceptable to Schwab to pay any applicable withholding of income and employment
taxes that may be due as a result of the option exercise. You acknowledge that,
regardless of any action taken by Schwab, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“withholding taxes”), is and remains your responsibility and
may exceed the amount, if any, actually withheld by Schwab.
Restrictions on
Exercise and
Issuance or
Transfer of
SharesYou cannot exercise this option and no Shares may be issued under this
option if the issuance of Shares at that time would violate any applicable law,
regulation, or rule. Schwab may impose restrictions upon the sale, pledge, or
other transfer of Shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of Schwab and its counsel, such
restrictions are necessary or desirable to comply with applicable law,
regulations, or rules.No Stockholder
RightsYou, or your estate or heirs, have no rights as a stockholder of Schwab
until you have exercised this option by giving the required notice to Schwab and
paying the exercise price. No adjustments are made for dividends or other rights
if the applicable record date occurs before you exercise this option, except as
described in the Plan.
No Right to
Remain
Director or
Employee
Nothing in this Agreement will be construed as giving you the right to be
retained as a director or an employee of Schwab and its subsidiaries.Transfer of
Option
In general, only you may exercise this option prior to your death. You may not
assign, sell, transfer, pledge, encumber, or otherwise dispose of this option,
except as provided below. For instance, you may not sell this option or use it
as security for a loan. If you attempt to do any of these things, this option
will immediately become invalid.
You may dispose of this option in your will or in a beneficiary designation. You
may designate one or more beneficiaries by filing a beneficiary designation form
with Schwab. You may change your beneficiary designation by filing a new form
with Schwab at any time prior to your death. If you do not designate a
beneficiary or if your designated beneficiary predeceases you, then your options
will be exercisable by your estate.
This option may not be assigned, transferred, pledged, encumbered, or otherwise
disposed of in any settlement, judgment, decree or order (including approval of
a property settlement agreement) that relates to the provision of child support,
alimony payments, or marital property rights or domestic property rights.

3



--------------------------------------------------------------------------------




Limitation on
Payments
If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your grant may be
reduced or forfeited and you may be required to disgorge any profit that you
have realized from your grant.
If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), such payment will be reduced, as
described below. Generally, someone is a “disqualified individual” under section
280G if he or she is (a) an officer of Schwab, (b) a member of the group
consisting of the highest paid 1% of the employees of Schwab or, if less, the
highest paid 250 employees of Schwab, or (c) a 1% stockholder of Schwab. For
purposes of this section on “Limitation on Payments,” the term “Schwab" will
include affiliated corporations to the extent determined by the Auditors (as
defined below) in accordance with section 280G(d)(5) of the Code.
In the event that the independent auditors most recently selected by the Board
(the “Auditors”) determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount (as defined below); provided, however, that the Compensation
Committee may specify in writing that the grant will not be so reduced and will
not be subject to reduction under this section.
For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

4



--------------------------------------------------------------------------------



If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab may elect which and
how much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount,
and your election is consistent with any mandatory eliminations or reductions
that apply under other agreements or the Plan). Schwab will notify you promptly
of its election. Present value will be determined in accordance with section
280G(d)(4) of the Code. The Auditors’ determinations will be binding upon you
and Schwab and will be made within 60 days of the date when a Payment becomes
payable or transferable.
As promptly as practicable following these determinations and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.
As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab that should not have been made (an “Overpayment”)
or that additional Payments that will not have been made by Schwab could have
been made (an “Underpayment”) consistent in each case with the calculation of
the Reduced Amount. In the event the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against you or Schwab that the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment will be treated for all purposes as
a loan to you that you will repay to Schwab on demand, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code. However,
no amount will be payable by you to Schwab if and to the extent that such
payment would not reduce the amount that is subject to taxation under section
4999 of the Code. In the event the Auditors determine that an Underpayment has
occurred, such Underpayment will promptly be paid or transferred by Schwab to or
for your benefit, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code.
Plan
AdministrationThe Plan administrator has discretionary authority to make all
determinations related to this grant and to construe the terms of the Plan and
this Agreement. The Plan administrator’s determinations are conclusive and
binding on all persons, and they are entitled to deference upon any review.

5



--------------------------------------------------------------------------------




AdjustmentsIn the event of a stock split, a stock dividend or a similar change
in Shares, the Compensation Committee shall adjust the number of Shares covered
by this option and the exercise price per Share.SeverabilityIn the event that
any provision of this Agreement is held invalid or unenforceable, the provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of this
Agreement.Applicable LawThis Agreement will be interpreted and enforced under
the laws of the State of Delaware (without regard to their choice-of-law
provisions), as such laws are applied to contracts entered into and performed in
Delaware.The Plan and
Other
AgreementsThe text of the Plan is incorporated in this Agreement by reference.
This Agreement and the Plan constitute the entire understanding between you and
Schwab regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement, signed by both parties. If there is any inconsistency
or conflict between any provision of this Agreement and the Plan, the terms of
the Plan will control.





6



--------------------------------------------------------------------------------



ADDITIONAL TERMS AND CONDITIONS FOR NON-U.S. RECIPIENTS


The additional (or, if so indicated, different) terms and conditions set forth
below are specifically incorporated into the Nonqualified Stock Option Agreement
(the “Agreement”) for awards granted outside the United States (“U.S.”). These
terms and conditions govern this option granted under the Plan if you reside or
render services outside of the U.S. Due to the complexities of legal, regulatory
and tax issues, you should seek appropriate professional advice as to how the
relevant laws in the applicable country may apply to your individual situation.


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan and/or the Agreement.


Forms of Payment: Canadian residents are prohibited from paying the option
exercise price for the Shares through the use of a Stock Swap method of
exercise.


Withholding Taxes and Stock Withholding: The following provisions supplement the
Withholding Taxes and Stock Withholding section of the Agreement:


You acknowledge that, regardless of any action taken by Schwab or, if different,
the subsidiary of Schwab to which you are providing services (the “Service
Recipient”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“withholding taxes”), is and remains your responsibility and may exceed the
amount, if any, actually withheld by Schwab or the Service Recipient. You
further acknowledge that Schwab and/or the Service Recipient (1) make no
representations or undertakings regarding the treatment of any withholding taxes
in connection with any aspect of this option, including, but not limited to, the
grant, vesting or exercise of this option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this option to reduce or eliminate your liability for withholding
taxes or achieve any particular tax result. Further, if you are subject to
withholding taxes in more than one jurisdiction, you acknowledge that Schwab
and/or the Service Recipient (or former Service Recipient, as applicable) may be
required to withhold or account for withholding taxes in more than one
jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to Schwab and/or the Service
Recipient to satisfy all withholding taxes.


In this regard, you authorize Schwab and/or the Service Recipient, or their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all withholding taxes by one or a combination of the
following: (a) withholding from cash compensation paid to you by Schwab and/or
the Service Recipient; (b) withholding from funds in your Schwab brokerage
account; (c) requiring you to make a cash payment in an amount equal to the
withholding obligations for withholding taxes; (d) withholding from
7



--------------------------------------------------------------------------------



proceeds of the sale of Shares acquired upon exercise of this option either
through a voluntary sale or through a mandatory sale arranged by Schwab (on your
behalf pursuant to this authorization without further consent); (e) withholding
in Shares to be issued upon exercise of this option; or (f) any other method of
withholding determined by Schwab and permitted by applicable law.


Schwab may withhold or account for withholding taxes by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates in your jurisdiction(s), in which case you
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in Shares, or if not refunded, you may seek a
refund from the local tax authorities. In the event of under-withholding, you
may be required to pay any additional Tax-Related Items directly to the
applicable tax authority or to Schwab and/or the Service Recipient. If the
obligation for withholding taxes is satisfied by withholding in Shares, for tax
purposes, you are deemed to have been issued the full number of Shares subject
to the exercised option, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the withholding taxes.


Finally, notwithstanding any language to the contrary herein, the withholding
obligations for withholding taxes for Canadian residents will not be satisfied
by withholding in Shares.


Securities Law Information: You are permitted to sell the Shares acquired under
the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).


Foreign Asset/Account Reporting: Foreign property, including Shares acquired
under the Plan and options granted under the Plan, must be reported on Form
T1135 (Foreign Income Verification Statement) if the total cost of such foreign
property exceeds CAD 100,000 at any time during the year. If the CAD 100,000
cost threshold is exceeded by other foreign property held, the options must be
reported as well. Such awards may generally be reported at a nil cost. When
Shares are acquired, their cost generally is the Adjusted Cost Base (ACB) of the
shares. The Form T1135 must be filed by April 30 of the following year. You
should consult with your personal tax advisor for further details regarding this
requirement.


Nature of Grant: In accepting this option, you acknowledge, understand and agree
that:


(1)the Plan is established voluntarily by Schwab, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Schwab at any time,
to the extent permitted by the Plan;


(2)the grant of this option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;


8



--------------------------------------------------------------------------------





(3)all decisions with respect to future options or other grants, if any, will be
at the sole discretion of Schwab;


(4)you are voluntarily participating in the Plan;


(5)this option, any Shares acquired under this option, and the income and value
of same, are not intended to replace any compensation;


(6)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(7)if the underlying Shares do not increase in value, this option will have no
value;


(8)if you exercise this option and acquire Shares, the value of such Shares may
increase or decrease, even below the exercise price; and


(9)neither Schwab nor its subsidiaries shall be liable for any foreign exchange
rate fluctuation between your local currency and the United States Dollar that
may affect the value of this option or of any amounts due to you pursuant to the
exercise of this option or the subsequent sale of any Shares acquired upon
exercise.


No Advice Regarding Grant: Schwab is not providing any tax, legal or financial
advice, nor is Schwab making any recommendations regarding your participation in
the Plan, or your acquisition or sale of the underlying Shares. You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.


Compliance with Law: Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, Schwab shall
not be required to deliver any Shares issuable upon exercise of this option
prior to the completion of any registration or qualification of the Shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval Schwab shall, in its absolute
discretion, deem necessary or advisable. You understand that Schwab is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that Schwab shall have unilateral authority to amend the Agreement without
your consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.


Data Privacy:


9



--------------------------------------------------------------------------------





(1)Declaration of Consent. You hereby agree with the data processing practices
described in this Agreement and consent to the collection, processing and use,
in electronic or other form, of your personal data as described herein and the
transfer of such personal data to the recipients mentioned below, including
recipients located in countries which may not have a similar level of protection
from the perspective of your country’s data protection laws.


(2)Data Collection and Usage. Schwab will collect, process and use certain
personal information about you, including, but not limited to, your name, home
address and telephone number, email address, date of birth, social insurance,
passport or other identification number, salary, nationality, any shares or
directorships held in Schwab, details of all options or any other entitlement to
shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”), for the purposes of implementing, administering and managing the
Plan. The legal basis, where required, for the processing of Data is your
consent. Where required under applicable law, Data may also be disclosed to
certain securities or other regulatory authorities where Schwab’s securities are
listed or traded or regulatory filings are made and the legal basis, where
required, for such disclosure are the applicable laws.


(3)Stock Plan Administration Service Providers. Schwab transfers Data to certain
of its subsidiaries providing stock plan and broker services, or such other
third party stock plan service provider as may be selected by Schwab in the
future, which is assisting Schwab with the implementation, administration and
management of the Plan. You may be asked to agree on separate terms and data
processing practices, with such agreement being a condition of the ability to
participate in the Plan.


(4)Other Service Provider Data Recipients. Schwab also may transfer Data to
other third party service providers, if necessary to ensure compliance with
applicable tax, exchange control, securities and labor law. Such third party
service providers may include Schwab’s legal counsel as well as Schwab’s
auditor, accountant, or other third party vendor (currently Deloitte & Touche
LLP). Wherever possible, Schwab will anonymize Data, but you understand that
your Data may need to be transferred to such providers to ensure compliance with
applicable law and/or tax requirements.


(5)International Data Transfers. Schwab and its other service providers
described above under (4) are located in the United States. The United States
may have different data privacy laws and protections than your country. Schwab’s
legal basis, where required, for the transfer of Data is your consent.


(6)Data Retention. Schwab will hold and use the Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax
and securities laws. When Schwab no longer needs the Data, Schwab will
10



--------------------------------------------------------------------------------



remove it from its systems. If Schwab keeps Data longer, it would be to satisfy
legal or regulatory obligations and Schwab’s legal basis would be relevant laws
or regulations.


(7)Data Subject Rights. You understand that data subject rights vary depending
on applicable law and that, depending on where you are based and subject to the
conditions set out under applicable law, you may have, without limitation, the
rights to (i) request access to or copies of Data that Schwab processes, (ii)
rectify or supplement Data that is incorrect, incomplete or out-of-date in light
of the purposes underlying the processing, (iii) delete Data, (iv) restrict
processing of Data, (v) restrict portability of Data, (vi) lodge complaints with
competent authorities in your jurisdiction and/or (vii) receive a list with the
names and addresses of any potential recipients of Data. To receive
clarification regarding these rights or to exercise these rights, you understand
that you can contact the Executive Compensation department.


(8)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your service with Schwab will not be affected; the only consequence of
refusing or withdrawing your consent is that Schwab would not be able to grant
you options or other equity awards or administer or maintain such awards.


(9)Declaration of Consent. By accepting the options and indicating consent via
Schwab’s online acceptance procedure, you are declaring that you agree with the
data processing practices described herein and consent to the collection,
processing and use of Data by Schwab and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a non-U.S. data protection law perspective,
for the purposes described above.






BY ACCEPTING THIS OPTION GRANT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE IN THE PLAN.
11

